PER CURIAM.
By petition for a writ of certiorari we have for review a decision of the District Court of Appeal, First District. City of Gainesville et al. v. Bishop et al., 174 So.2d 100.
Our initial consideration of the matter suggested a prima facie jurisdictional conflict between the decision under review and prior decisions of this Court on the same point of law. We have heard arguments on both jurisdiction and merits. On further careful consideration of the record and briefs, we have concluded that no jurisdictional conflict of decisions is present. We, therefore, find that the writ was improvidently issued and it is hereby discharged.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, J., dissents with opinion.
ERVIN, J., dissents and agrees with ROBERTS, J.